 176325 NLRB No. 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Prior to July 19, 1994, the Respondent and the Union had averbal agreement that the union president would be compensated for
time lost, including overtime, when away from work on union busi-
ness or when his presence as union president was requested by the
Respondent. Under this agreement, when his work crew worked
overtime, the union president would be paid for that overtime even
though he was not working with his crew at that time. The Union
would later reimburse the Respondent for all compensation received
by the union president, including overtime, for those times when the
union president was determined to have been working on union busi-
ness.2All dates are in 1994 unless stated otherwise.3The Respondent does not have a formal written policy whichprohibits interference with an official security investigation or which
requires compliance with an official security investigation. The Re-
spondent contends, however, that a past practice exists which re-
quires that an employee cooperate with a security investigation in
the manner instructed by the investigator.Mobil Oil Exploration & Producing, U.S., Inc. andBob L. Pemberton. Case 15ŒCAŒ12801November 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn April 13, 1996, Administrative Law Judge Al-bert A. Metz issued the attached decision. The General
Counsel filed exceptions and a supporting brief, and
the Respondent filed an answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs, and has
decided to affirm the judge™s rulings, findings, and
conclusions only to the extent consistent with this De-
cision, and to substitute a new Order.The complaint alleges that the Respondent violatedSection 8(a)(1) by terminating employee Bob L. Pem-
berton because he complained to other employees that
the Respondent intended to terminate him due to his
internal union activities. After issuance of the com-
plaint, the parties executed a stipulation of facts.
Thereafter, the judge dismissed the complaint, finding
that deferral was appropriate to an arbitration award
upholding Pemberton™s discharge. We reverse.FactsThe Respondent™s employees are represented by theAssociated Petroleum Employees Union (the Union).
Charging Party Pemberton has had an ongoing dispute
with Union President Glenn Thibodeaux concerning
the operation and policies of the Union. Of recent con-
cern to Pemberton was Thibodeaux™s purported sub-
stitute teaching at a high school while excused to per-
form union business.1In mid-June 1994,2Pembertoncomplained to Senior Production Foreman Mary Ellen
Waszczak concerning Thibodeaux™s alleged mis-
conduct in this respect.On June 23, Pemberton visited the high school togather information regarding whether Thibodeaux had
worked as a substitute teacher while on union business.
Pursuant to Pemberton™s complaint to Waszczak, the
Respondent referred the matter to its security depart-
ment.On June 25, Thibodeaux informed the Respondent™slabor relations adviser, Dan Whitfield, that he had
heard of an inquiry at the high school by someone
seeking his school payroll records. Whitfield told
Thibodeaux that Pemberton had accused him of teach-
ing while ‚‚on Respondent™s time™™ and that the allega-
tion had been turned over to the Respondent™s security
department.On July 7, the Respondent™s security advisor, JohnBurton, began an investigation. Burton took a written
statement on that date from Thibodeaux, and
Thibodeaux furnished documentation that he had
worked as a substitute teacher on one day in January
1992. Thibodeaux informed Burton that he had been
on union business that day, but that the Respondent
had been reimbursed for Thibodeaux™s salary.On July 8, Burton contacted Pemberton. Pembertonquestioned Burton as to whom he was investigating,
Thibodeaux or himself. Burton indicated that it was
customary to speak to the person who had come for-
ward with the allegation that initiated the investigation.
Burton stated that he did not know where the inves-
tigation would go. Burton told Pemberton that he un-
derstood that he had to tell the union representative,
but that he should not discuss the investigation with
anybody else. Burton then told Pemberton that this was
a confidential investigation and that he was not to dis-
cuss anything that they had talked about that day.
Pemberton agreed to do so. On about July 9, Burton
again told Pemberton not to discuss the investigation.3On July 17, Pemberton was present on an offshoreplatform, and Foreman Waszczak was sitting in a near-
by office with the door open. Pemberton entered the
galley-break area, while on breaktime, and spoke loud-
ly to several fellow employees. Pemberton began talk-
ing about Thibodeaux receiving overtime pay and indi-
cated that the Respondent was trying to fire him (Pem-
berton). According to the parties™ stipulation of facts,
Waszczak overheard Pemberton state as follows to the
employees:‚‚The [Respondent] is trying to fire me, they havegotten a security guy, John Burton after me be-
cause I was trying to right a wrong™™; ‚‚John Bur-
ton will dig something up on me™™; ‚‚You know
what I™ll do, I™ll sue the shit out of them.™™At this point, Waszczak got up from her desk and hada brief conversation with one of the employees in the
galley-break area. When she returned to her office, she
heard Pemberton make the following statements:VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00176Fmt 0610Sfmt 0610D:\NLRB\325.017APPS10PsN: APPS10
 177MOBIL OIL EXPLORATION & PRODUCING, U.S.4The arbitrator found, however, that Pemberton did not interferewith the investigation when he visited the high school to investigate
Thibodeaux™s teaching.5Under Spielberg, deferral to an arbitration award is appropriatewhen the proceeding is fair and regular, all parties have agreed to
be bound, and the decision is not clearly repugnant to the purposes
and policies of the Act. Under Olin, the arbitrator must have beenpresented generally with the facts relevant to the unfair labor prac-
tice, and deferral is appropriate unless the award is palpably wrong
and not susceptible to an interpretation consistent with the Act.6The judge relied on Craig Hospital, 308 NLRB 158, 164Œ165(1992); Altoona Hospital, 270 NLRB 1179, 1180 (1984); and BellFederal Savings & Loan Assn., 214 NLRB 75, 77Œ78 (1974).7The General Counsel concedes that the arbitration was fair andregular, that the parties agreed to be bound by the arbitration, and
that the unfair labor practice issue was considered by the arbitrator
in accordance with the Olin standards.‚‚She™s the one who turned me in to John Bur-ton™™; ‚‚She knows about it™™; ‚‚I wouldn™t be sur-
prised if he had this phone [in the galley] tapped
so he can hear what I™m saying out here™™; ‚‚Do
you know where [Respondent] gets its investiga-
tors ... from the military,™™ ‚‚John Burton called

me at my home on Friday and Saturday night™™;
‚‚People say to me, ‚Bob you are just out to get
Thibodeaux.™ I tell them they are wrong, I™m not
out to get him. He is wrong, he is giving things
to [the Respondent], we don™t have a union, we
need to get in with the OCAW, we can™t do any-
thing because of the [Union]. He™s not going to
be president much longer.™™On July 19, Burton took a written statement fromPemberton regarding his accusation against Thibo-
deaux.On July 29, the Respondent terminated Pembertonfor improper interference with the security investiga-
tion and insubordination, based on the July 17 inci-
dent. Pemberton filed a grievance over his termination
pursuant to the parties™ contractual grievance proce-
dure. The Union processed the grievance to arbitration.
On January 10, 1995, the arbitrator upheld the Re-
spondent™s termination of Pemberton.The Arbitration AwardThe Respondent contended before the arbitrator thatit terminated Pemberton for just cause. It asserted that
Pemberton™s comments to fellow employees on July 17
were insubordinate because they were contrary to Se-
curity Advisor Burton™s instructions that he not discuss
the investigation. The Respondent also relied on Pem-
berton™s previous receipt of disciplinary reprimands on
four occasions in 1993 and 1994, including one inci-
dent in May 1994 when he received a reprimand for
making insubordinate remarks to Waszczak about the
Respondent™s officials. The Respondent also contended
that Pemberton interfered with the investigation by vir-
tue of his June 23 visit to the high school to inves-
tigate Thibodeaux™s substitute teaching.The arbitrator found that Pemberton was insubordi-nate by not complying with Burton™s instructions. He
found that Pemberton violated the spirit and letter of
Burton™s instructions when he told others that an in-
vestigation was underway and then identified Burton
as the investigator, accompanied by a negative charac-
terization of Burton. The arbitrator also found that
Pemberton had been insubordinate to Waszczak in
May 1994 and that his past disciplinary record was
characterized by repeated misconduct. The arbitratorconcluded that the cumulative weight of Pemberton™sactions constituted just cause for termination.4The Judge™s DecisionThe judge found that deferral to the arbitrationaward was appropriate under Spielberg Mfg. Co., 112NLRB 1080 (1955), and Olin Corp., 268 NLRB 573(1984).5The judge found that Pemberton™s remarks onJuly 17 touched on the security investigation, Pember-
ton™s personal concerns, and the need for new direction
for the Union, but that the thrust of his remarks was
a personal complaint about the investigation and Pem-
berton™s intention to sue the Respondent if he were
‚‚adversely [a]ffected™™ himself. The judge concluded,
contrary to the General Counsel, that the protected
concerted nature of the remarks was ‚‚not overwhelm-
ing.™™With respect to the Respondent™s security concerns,the judge found that Pemberton had promised Security
Adviser Burton that he would keep the investigation
confidential and then violated that agreement when heopenly discussed the investigation in front of others.
The judge found that the Respondent had a legitimate
business interest in keeping internal investigations con-
fidential. The judge concluded that the arbitrator™s
finding that, along with other factors, Pemberton™s
breach of his confidentiality promise was sufficient
cause for discharge was compatible with the purposes
of the Act.6DiscussionWe agree with the General Counsel that the arbitra-tion award is palpably wrong and repugnant to the Act
because the precipitating event that caused Pember-
ton™s termination was his exercise of protected con-
certed activities.7Because the arbitration award up-holds Pemberton™s discipline based on his protected
concerted activities, we find that deferral to the awardVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00177Fmt 0610Sfmt 0610D:\NLRB\325.017APPS10PsN: APPS10
 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8In light of this finding, we find it unnecessary to pass on whetherthe Respondent™s discharge of Pemberton violated Sec. 8(a)(3) since
this additional finding would not affect the Order or the remedy in
this case.9The truth or falsity of an employee™s communications to othersgenerally is immaterial to the protected nature of the activity. See
Mediplex of Wethersfield, 320 NLRB 510, 513 (1995); Delta HealthCenter, 310 NLRB 26, 36 (1993). We note, however, that when Bur-ton™s investigatory report issued on August 23, the subject of the re-
port is identified as ‚‚Bob L. Pemberton.™™ Indeed, only brief ref-
erences in the report concern Pemberton™s complaint about
Thibodeaux. In contrast, the bulk of the report concerns Pemberton™s
alleged misconduct. We also note that when Pemberton complained
about Thibodeaux™s teaching to foreman Waszczak in mid-June, shetold Pemberton that if there was an investigation in response to Pem-
berton™s accusations, ‚‚he had better not leave himself open for any-
one to come back and find something that he (Pemberton) is doing
wrong.™™10We therefore do not agree with our dissenting colleague that itcould reasonably be found that the ‚‚Charging Party talked about the
investigation™™ and was lawfully discharged for that.11Burton so testified at the arbitration hearing.is inappropriate and that the Respondent violated Sec-tion 8(a)(1) as alleged.8It is well settled that Section 7 encompasses theright of employees to oppose the policies and actions
of their incumbent union leadership and to seek to per-
suade others to take steps to align the union with these
opposing views. Machinists Local 707 (United Tech-nologies), 276 NLRB 985, 991 (1985), enfd. 817 F.2d235 (2d Cir. 1987); Laborers Local 652 (SouthernCalifornia Contractors™ Assn.), 319 NLRB 694 (1995).In the present case, it is stipulated that Pemberton has
had an ongoing dispute concerning the operation, poli-
cies, and practices of the Union under incumbent
Union President Thibodeaux™s leadership. In further-
ance of that dispute, Pemberton complained to the Re-
spondent about Thibodeaux™s alleged abuse of his
privileges of union office while away from work on
union business. On July 17, Pemberton continued his
activities in opposition to Thibodeaux. He told a group
of employees that Thibodeaux would not be president
much longer and that the Respondent was ‚‚trying to
fire me, they have gotten a security guy, John Burton,
after me because I was trying to right a wrong.™™ Pem-
berton also stated that ‚‚we don™t have a Union, we
need to get in with the OCAW, we can™t do anything
because of the [Union].™™It is evident from the foregoing that Pemberton™s op-position to the union policies of Thibodeaux was of a
longstanding character and that Pemberton™s conductof July 17 was a continued expression of those con-
cerns, in a slightly different form because of Pember-
ton™s concern that he himself might be disciplined.
Thus, on July 17 Pemberton was attempting to enlist
the support of other employees in opposition to the
policies and alleged derelictions of the incumbent
union leadership. Further, Pemberton additionally
sought to enlist the support of other employees on his
own behalf because of his expectation of discipline
(‚‚‚the Respondent™ is trying to fire me ... because

I was trying to right a wrong.™™) Pemberton™s conduct
on July 17 constituted protected concerted activity be-
cause it was engaged in with the object of initiating or
inducing group action with respect to employees™ mu-
tual interestsŠgroup opposition to the incumbent
union leadership and support of a fellow unit employee
facing possible discipline because of his opposition.
See Whittaker Corp., 289 NLRB 933 (1988); Mush-room Transportation Co. v. NLRB, 330 F.2d 683, 685(3d Cir. 1964). Contrary to the judge, Pemberton™s
conduct was not merely a ‚‚personal complaint.™™ In-
stead, it plainly was a manifestation of his ongoing op-position to the union leadership, activity long recog-nized as protected under Section 7.Further, Pemberton™s concerted activity did not loseits protection under the Act by virtue of the insistence
of the Respondent™s security advisor Burton that Pem-
berton not discuss the investigation, and Pemberton™s
agreement to do so. Rightly or wrongly, Pemberton be-
came concerned that he was the target of Burton™s in-
vestigation.9The most practical recourse for Pember-ton, in light of his concerns, was to seek the support
of his fellow employees and to make those concerns
known to others, as he did on July 17. Moreover, Pem-
berton did not state to employees that Burton was in-
vestigating Thibodeaux, nor did he reveal the nature of
Burton™s investigation of Thibodeaux. Instead, Pember-
ton repeated his opposition to Thibodeaux™s leadership
and alleged abuses, and he expressed concern about his
own job tenure, matters not directly implicated by Bur-
ton™s insistence that Pemberton not discuss the inves-
tigation.10In addition, we find that the Respondent™s confiden-tiality interests, in the circumstances here, were ex-
ceedingly minimal. Burton™s asserted reason for insist-
ing on confidentiality was to avoid alerting others
about the investigation. Otherwise, according to Bur-
ton, ‚‚you get out and start discussing an investigation;
you alert people. If there™s a problem there, you alert
them that they could maybe start trying to cover stuff
up.™™11However, as Burton knew on July 8 when hecontacted Pemberton and insisted on Pemberton™s si-
lence, Thibodeaux himselfŠwho was the subject of
the investigationŠwas already well aware of the inves-
tigation. Respondent™s labor relations adviser,
Whitfield, had told Thibodeaux on June 25 that Pem-
berton had accused him of teaching while on the Re-
spondent™s time, and that the allegation had been
turned over to Respondent™s security department for
investigation. Thibodeaux had been questioned by Bur-
ton on July 7; he had furnished documentation to Bur-
ton regarding his substitute teaching; and he had in-
formed Burton that he was on union business whenVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00178Fmt 0610Sfmt 0610D:\NLRB\325.017APPS10PsN: APPS10
 179MOBIL OIL EXPLORATION & PRODUCING, U.S.12The cases relied on by the judge (see fn. 6, supra) to dismissthe complaint are distinguishable. In Craig Hospital, the employerhad a substantial interest in maintaining the integrity and confiden-
tiality of its in-house grievance procedure from conduct that under-
mined the process. In Altoona Hospital, the employer had a substan-tial interest in maintaining the integrity of its confidential hospital
patient records from unauthorized disclosure. And in Bell FederalSavings & Loan Assn., the employer had a substantial interest inmaintaining the confidentiality of private telephone conversations
with its legal counsel.13We find it unnecessary to reach the issue of whether Pember-ton™s visit to the high school on June 23 to gather information about
Thibodeaux was, by itself, protected concerted activity, as alleged by
the General Counsel.14Because deferral is inapropriate even under existing Boardprecedent, Member Fox does not reach the question whether the
standard set by Olin Corp., 268 NLRB 573 (1984), prescribes toobroad a class of cases in which the Board must defer.15If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™substitute teaching on the date in question. Thus, byJuly 17, when Pemberton had the conversation for
which he was fired, there was no possibility of pre-
maturely alerting Thibodeaux and thereby compromis-
ing the investigation. Further, there is no evidence that
Burton had any significant potential witnesses other
than Thibodeaux and Pemberton, or that Pemberton™s
comments on July 17 were directed to, or overheard
by, any potential witnesses. In these circumstances, the
Respondent has not demonstrated a substantial interest
that could justify the intrusion on Pemberton™s exercise
of Section 7 rights.12Accordingly, we conclude that Pemberton was en-gaged in protected concerted activities on July 17.13As set forth in the stipulation of facts, Pemberton™s
purportedly ‚‚insubordinate™™ activites on July 17 were
a motivating factor in his termination. Further, neither
the stipulation nor the record as a whole establishes
that the Respondent would have terminated Pemberton
in the absence of those protected concerted activities
and internal union activities. Wright Line, 251 NLRB1083 (1980).Finally, because the arbitration award sustains theRespondent™s termination of Pemberton on the basis of
his exercise of activities protected under Section 7, the
award is repugnant to the Act and deferral is inappro-
priate. See 110 Greenwich Street Corp., 319 NLRB331 (1995) (deferral inappropriate when discipline at-
tributable to conduct that was protected under the Act);
Garland Coal & Mining Co., 276 NLRB 963 (1985)(deferral inappropriate when employee disciplined for
‚‚insubordinate™™ conduct that was protected activity
under the Act). Accordingly, we find that the Respond-
ent violated Section 8(a)(1).14The RemedyHaving found that Respondent has engaged in cer-tain unfair labor practices, we shall order that it cease
and desist therefrom and take certain affirmative action
designed to effectuate the policies of the Act.Having found that the Respondent unlawfully dis-charged Bob L. Pemberton we shall order Respondent
to offer him immediate and full reinstatement to his
former position or, if that position no longer exists, to
a substantially equivalent position, without prejudice to
his seniority or any other rights or privileges pre-
viously enjoyed, and make him whole for any loss of
wages and benefits he may have suffered as a result
of the unlawful discharge. Backpay shall be computed
in the manner prescribed in F.W. Woolworth Co.
, 90NLRB 289 (1950), with interest as set forth in NewHorizons for the Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Mobil Oil Exploration & Producing, U.S.,
Inc., New Orleans, Louisiana, its officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Discharging its employees because of their exer-cise of protected concerted activities and internal union
activities.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of
the rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days of this Order, offer Bob L. Pem-berton immediate and full reinstatement to his former
position or, if that position no longer exists, to a sub-
stantially equivalent position, without prejudice to his
seniority or any rights or privileges previously enjoyed,
and make him whole for any loss of earnings and other
benefits suffered as a result of the discrimination
against him in the manner set forth in the remedy sec-
tion of this decision.(b) Within 14 days of this Order, remove from itsfiles any references to its unlawful discharge of Bob
L. Pemberton and notify him in writing that this has
been done and that the discharge will not be used
against him in any way.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(d) Within 14 days after service by the Region, postat its New Orleans, Louisiana facility copies of the at-
tached notice marked ‚‚Appendix.™™15Copies of thenotice, on forms provided by the Regional Director forVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00179Fmt 0610Sfmt 0610D:\NLRB\325.017APPS10PsN: APPS10
 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1112 NLRB 1080 (1955).2268 NLRB 573 (1984).3I do agree, however, with Olin™s reversal of the allocation of bur-dens directed by Suburban Motor Freight, 247 NLRB 146 (1980)(party urging deferral bears burden of establishing that Spielberg testwas met), and holding instead that the party opposing deferral bearsthe burden of showing that Spielberg test was not met.4415 U.S. 36 (1974).5Id. at 60 fn. 21.Region 15, after being signed by the Respondent™s au-thorized representative, shall be posted by the Re-
spondent and maintained by it for 60 consecutive days
in conspicuous places, including all places where no-
tices to employees are customarily posted. Reasonable
steps shall be taken by the Respondent to ensure that
the notices are not altered, defaced, or covered by any
other material. In the event that, during the pendency
of these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since August 15, 1994.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.CHAIRMANGOULD, concurring.I agree with Member Fox that the Respondent vio-lated Section 8(a)(1) by discharging Pemberton for en-
gaging in protected Section 7 activity and that deferral
to the underlying arbitration award sustaining his dis-
charge is, therefore, inappropriate under the
‚‚repugnancy™™ standard set forth in Spielberg Mfg.Co.1and affirmed in Olin Corp.2As a separate basisfor not deferring, however, is the arbitrator™s failure to
consider Pemberton™s unfair labor practice charge in
deciding that he was properly discharged under the just
cause provision of the collective-bargaining contract.The Board has established under Spielberg and itsprogeny a policy of deferring to a decision of an arbi-
trator when the arbitral proceeding was fair and regu-
lar, all parties had agreed to be bound, and the deci-
sion was not repugnant to the purposes and policies of
the Act. In Raytheon Co., 140 NLRB 883 (1963), theBoard added the requirement that the arbitrator must
have ‚‚considered™™ and ruled on the unfair labor prac-
tice issue that the Board is subsequently called upon
to decide.Olin essentially reaffirmed Spielberg™s general testfor deferral, but substantially relaxed the Raytheon ele-ment that, until Olin, required specific evidence thatthe arbitrator had considered the unfair labor practice.
Rather than requiring such evidence, Olin applies apresumption that the arbitrator has considered the un-
fair labor practice if (1) the contractual issue is factu-
ally parallel to the unfair labor practice issue and (2)
the arbitrator was presented generally with the facts
relevant to resolving the unfair labor practice. Id. at
574.I am of the view that Olin was incorrectly decidedin this regard and would adhere to the more stringent
standard in Raytheon. I would also reverse Olin to theextent that it weakened Spielberg™s ‚‚clearly repug-nant™™ standard by ‚‚not requiring an arbitrator™s award
to be totally consistent with Board precedent.™™ Olin,268 NLRB at 574. For an arbitral award not to be
clearly repugnant to the purposes and policies of the
Act under Spielberg, I would require that it be consist-ent with Board precedent.3This approach is not only consistent with the poli-cies of our own Act, but also the general sweep of
Federal labor law which we, along with other agencies
and tribunals, are obliged to take into account as we
interpret and administer the statute. See Textile Work-ers v. Lincoln Mills, 353 U.S. 448, 456Œ457 (1957);Southern S.S. Co. v. NLRB, 316 U.S. 31, 47 (1942);Mastro Plastics v. NLRB, 350 U.S. 281Œ283 (1956);
and New Negro Alliance v. Sanitary Grocery Co., 303U.S. 552, 561 (1938). In order to obtain deference
under this statute, arbitrators should considerŠand be
competent to consider the unfair labor practice con-
troversy which would otherwise be adjudicated by this
Agency. In this respect, some of the same policy con-
siderations mandated by the Supreme Court in employ-
ment discrimination and individual employment con-
tract litigation are applicable to the National Labor Re-
lations Act. Cf. William B. Gould IV, Labor Arbitra-tion of Grievances Involving Racial Discrimination,Vol. 118 University of Pennsylvania Law Review 40
(1969).In Alexander v. Gardner-Denver Co.,4the Courtcharted the direction in which this Agency should be
proceeding in the context of deference by stressing the
circumstances under which ‚‚great weight™™ would be
given to the award:Relevant factors include the existence of provi-sions in the collective bargaining agreement that
conform substantially with Title VII, the degree of
procedural fairness in the arbitral forum, adequacy
of the record with respect to the issue of discrimi-
nation, and the special competence of particular
arbitrators. Where an arbitral determination gives
full consideration to an employee™s Title VII
rights, a court may properly accord it great
weight. This is especially true where the issue is
solely one of fact, specifically addressed by the
parties and decided by the arbitrator on the basis
of an adequate record.5VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00180Fmt 0610Sfmt 0610D:\NLRB\325.017APPS10PsN: APPS10
 181MOBIL OIL EXPLORATION & PRODUCING, U.S.6The problems posed through grievances filed by employees op-posed to incumbent union leadership dictate procedural fairness in
the NLRA context in particular.1See Spielberg Mfg. Co., 112 NLRB 1080 (1955); Olin Corp., 268NLRB 573 (1984).The fact that Olin was erroneously decided does notaffect the deferral question here because even under
Olin™s modifications, deferral to the arbitral award isclearly not warranted. As noted by the judge, Pember-
ton™s unfair labor practice charge had just recently
been filed and had not been investigated at the time
the arbitration hearing began and, accordingly, the
‚‚Union and the Respondent told the arbitrator they
were not placing the unfair labor practice charge issue
before him for decision.™™ The arbitral award itself
confirms this. The sole issue formally presented to the
arbitrator was whether the ‚‚company ha[d] just cause
under the collective bargaining agreement to terminate
[Pemberton].™™ No evidence bearing on the statutory
issue of Pemberton™s protected activity was presented
and, perforce, none was considered by the arbitrator. It
is thus evident that the arbitrator was not generally
presented with the facts relevant to resolving the unfair
labor practice issue as Olin mandates.To consider the arbitration award here based on‚‚just cause™™ as disposing of the statutory issue which
the arbitrator plainly did not address virtually insures
the destruction of statutory rights. Deferral under these
circumstances is not appropriate and the Supreme
Court has so held in Gardner-Denver. The statutoryright at issue there was protection against racial dis-
crimination under Title VII of the Civil Rights Act of
1964. The Court held that an employee does not forfeit
his right to trial de novo under Title VII because of
a prior submission to final arbitration of his grievance
under the nondiscrimination clause of his collective-
bargaining contract. A similar result applies here.6Of course, the interplay between public law andcontractual interpretation is inevitably complex. See
Prudential Insurance Co. of America v. Lai, 42 F.3d1299 (9th Cir. 1994); Renteria v. Prudential Ins. Co.,73 FEP Cases 1581 (9th Cir. 1997); Austin v. OwenBrockway Glass Container, Inc., 78 F.3d 875, cert. de-nied 117 S.Ct. 432 (1996); Brown v. Trans World Air-lines, 165 LRRM 2481 (4th Cir. 1997); Banyard v.NLRB, 505 F.2d 342 (D.C. Cir. 1974); and ElectronicReproduction Service Corp., 213 NLRB 758 (1974).Here, however, the statutory violation was plain, thearbitrator did not address it, and we properly find it.MEMBERHIGGINS, dissenting.I agree with the judge that the Board should deferto the arbitral award.1My colleagues argue that the arbitral award is clear-ly repugnant to the purposes and policies of the Act.
However, as explained in Olin, an award is clearly re-pugnant only if it is ‚‚not susceptible to an interpreta-tion consistent with the Act.™™ Further, the burden is onthe General Counsel to show such repugnance.I agree with the judge that clear repugnance has notbeen shown. The arbitral award is susceptible to the
interpretation that: Respondent had a legitimate interest
in having employees refrain from talking about the in-
ternal investigation; to this end, Charging Party agreed
not to talk about the investigation; Charging Party
nonetheless talked about the investigation; Charging
Party was discharged therefor.Concededly, my colleagues have set forth a basis forreaching a different result on the merits of these issues.
However, under Spielberg-Olin deferral principles, thefact that the Board could reasonably come to a dif-
ferent conclusion is not a basis for refusing to defer.In sum, in deference to the arbitral process, and tothe judge who evaluated the case in light of Spielberg-Olin principles, I would defer to the arbitrator™s award.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discharge our employees because oftheir exercise of protected concerted activities and in-
ternal union activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard™s Order, offer Bob L. Pemberton immediate and
full reinstatement to his former position or, if that po-
sition no longer exists, to a substantially equivalent po-
sition, without prejudice to his seniority or any other
rights or privileges previously enjoyed and WEWILL
make him whole for any loss of earnings and other
benefits resulting from his discharge, less any net in-
terim earnings, plus interest.WEWILL
notify Bob L. Pemberton that we have re-moved from our files any reference to his dischargeVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00181Fmt 0610Sfmt 0610D:\NLRB\325.017APPS10PsN: APPS10
 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All subsequent dates refer to the year 1994 unless otherwisespecified.and that the discharge will not be used against him inany way.MOBILOILEXPLORATION& PRODUC-ING, U.S., INC.William T. Hearne, Esq., for the General Counsel.Phillip R. Jones, Esq. (Littler, Mendelson, Fastiff, Tichy &Mathiason), of Dallas, Texas, for the Respondent.Bob L. Pemberton, Corpus Christi, Texas, for the ChargingParty.DECISIONINTRODUCTIONALBERTA. METZ, Administrative Law Judge. This matterwas submitted by a stipulation of the parties. The issue is
whether Mobil Oil Exploration & Producing, U.S., Inc. (Re-
spondent) violated Section 8(a)(1) and (3) of the National
Labor Relations Act (Act) when it terminated the Charging
Party, Bob L. Pemberton.The stipulation admits that Respondent is an employer en-gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Associated Petroleum Em-
ployees Union (Union) is a labor organization within the
meaning of Section 2(5) of the Act.I. BACKGROUNDPemberton was employed by the Respondent as a workeron offshore oil platforms. This work is covered by a collec-
tive-bargaining contract between the Respondent and the
Union. The Union president is Glenn Thibodeaux. Pemberton
has had an ongoing dispute with Thibodeaux concerning the
way the Union was being administered. This dispute was
well known to Respondent™s personnel.II. PEMBERTON™SDISCIPLINARYHISTORY
Pemberton was discharged on July 29, 1994,1for the as-serted reasons of improper interference with an internal com-
pany security investigation and insubordination. The Re-
spondent asserts, and an arbitrator found, that Pemberton™s
disciplinary record was part of the reason for the discharge.
That disciplinary history consists of the following events.A. February 8, 1993In this incident, Pemberton was distraught about the instal-lation of equipment on a platform. He angrily accosted fel-
low employees, cursed them, and threw his hard hat which
glanced off an employee. He received a verbal reprimand for
the incident.B. August 1993In August 1993, Pemberton was involved in a conversationwith a technician assigned to take drug testing samples from
workers. As a result of his aggressive rudeness to the techni-
cian he received a written reprimand.C. March 10, 1994On this occasion Pemberton received a reprimand forstatements he made about his opinion that women should not
be allowed to work offshore, particularly in supervisory posi-
tions. Foreman Don Longorio, verbally chastised Pemberton
for his comments and memorialized the incident in writing,
noting he considered the statements to be in violation of the
Respondent™s EEO and antidiscrimination policies.D. May 1994A verbal reprimand was issued to Pemberton in May 1994by Senior Production Foreman Mary Ellen Waszczak. Pem-
berton was censured for making derogatory remarks, includ-
ing such terms as ‚‚assholes™™ and ‚‚stupid™™ to describe man-
agement officials of the Respondent.III. PEMBERTON™SCONCERNABOUTUNIONMATTERS
A. Payments to the Union PresidentHistorically the Respondent had a verbal agreement withthe Union that the Union™s president would be paid for time
lost when he was absent from work on union business. By
the terms of the agreement the president would be paid over-
time if his crew was working overtime and he was absent.
The Union would subsequently reimburse the Respondent for
all compensation paid under the agreement.In June 1994, the Respondent and the Union verballyagreed to cease the payments to the union president. This
cessation was partially the result of complaints about the ar-
rangement that were voiced by employees, including Pember-
ton.B. Pemberton States Concerns About Thibodeaux totheRespondent
Sometime in June Pemberton asked questions of Respond-ent™s supervisor, Kristina Mosca, concerning the amounts the
Union paid the Respondent for Thibodeaux™s time under the
discontinued agreement. Mosca did not have that information
and told Pemberton she was unable to answer his question
then.Between June 15 and 22, Pemberton had a conversationwith Supervisor Mary Ellen Waszczak. He told her that he
had spoken with the National Labor Relations Board and dis-
cussed filing a claim against the Union. He stated that he
would not file the claim if the Respondent would get
Thibodeaux to reimburse the Union. Waszczak said she
would relay this information within the Company.In this same time period, Pemberton received informationfrom a fellow employee that Thibodeaux had done some
work as a substitute teacher in the Lake Arthur, Louisiana
school system. Pemberton was suspicious that Thibodeaux
may have been teaching when he was being paid for doing
union business.A day or two after Pemberton™s conversation withWaszczak, referred to above, they again talked. Pemberton
mentioned learning of Thibodeaux™s teaching school and his
suspicion he was being paid at the same time for union busi-
ness. He asked Waszczak what she would do with that infor-
mation. She said she would treat it the same as information
about any other employee of the Respondent and report it to
the appropriate persons who could look into the matter.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00182Fmt 0610Sfmt 0610D:\NLRB\325.017APPS10PsN: APPS10
 183MOBIL OIL EXPLORATION & PRODUCING, U.S.2Thibodeaux was investigated by the Respondent. The investiga-tive report concluded that he did not violate any company rules by
substitute teaching at Lake Arthur High School while serving as
president of the Union.Waszczak told Pemberton that she knew he did not carefor Thibodeaux and that he should not use Respondent™s time
and phones for his ‚‚personal desires™™ relative to
Thibodeaux. She stated that if they asked for an investigation
to look into the matters he had brought forward, he had bet-
ter not leave himself open for anyone to find something that
he is doing wrong. Pemberton said he knew how to cover
himself.Pemberton followed up his concern about Thibodeaux bysubsequently mentioning the matter to Waszczak. He asked
if Waszczak had heard anything as a result of her reporting
the matter internally. She told him she had not but the Re-
spondent™s labor relations department was looking into the
situation.2IV. PEMBERTON™SVISITTOTHIBODEAUX
™SSCHOOL
The Government contends that Pemberton engaged in pro-tected concerted activity on two occasions. The first instance
occurred on or about June 23 when he went to the Lake Ar-
thur High School in Lake Arthur, Louisiana. Pemberton™s
purpose in this visit was to collect information on whether
Thibodeaux was teaching on days he was scheduled to work
for Respondent but was excused for union business.Pemberton met with a school official and stated his pur-pose in inquiring about Thibodeaux™s work record. Pember-
ton also said that he and Thibodeaux worked for Respondent
and that they were in the Union together. The school official
refused to give Pemberton the information because it was
confidential. Pemberton did not represent himself to the
school official as an agent, supervisor, or investigator for the
Respondent.V. THESECURITYINVESTIGATION
After learning of Pemberton™s concern about Thibodeaux™steaching income, the Respondent commenced an internal in-
vestigation into the matter. On July 8 John Burton, Respond-
ent™s security advisor, had a telephone conversation with
Pemberton. Burton said he wanted to talk to Pemberton be-cause he was the source of information giving rise to the in-
vestigation. Pemberton asked if the investigation was of
Thibodeaux or himself. Burton said he would follow the in-
vestigation wherever it led.Pemberton stated he would meet with Burton as requestedbut he wanted a union representative with him. Burton
agreed but cautioned Pemberton that he should not discuss
the investigation with anyone other than the union represent-
ative. Burton told Pemberton that the matter was a confiden-
tial investigation and that he was not to discuss anything that
they had talked about on the phone that day. Burton then
told Pemberton that he should stress this point with the union
representative. Pemberton indicated that was fine and he
would do that.On or about July 9 Burton had another telephone con-versation with Pemberton. In this conversation, Pemberton
and Burton changed the date and time of their meeting so
Pemberton could give a statement for the investigation. Bur-
ton again told Pemberton that he should not discuss the in-vestigation with anybody, that the company™s investigationwas confidential.Respondent has no written policy which mentions inter-ference with a security investigation. The Respondent con-
tends that there is a practice which prohibits such inter-
ference. No documentation exists that confirms this practice.VI. PEMBERTON™SCONDUCTOFJULY17
The Government asserts that the events of July 17 are thesecond occasion Pemberton engaged in protected concerted
activity. On that date Pemberton was at an offshore platform
called the High Island Complex. The parties™ stipulation ex-
plains the occasion as follows:Waszczak was sitting in the foreman™s office on theHigh Island Complex with the door open. She heard
Pemberton come in the area where the office was lo-
cated speaking very loudly [to fellow employees in the
galley-break area].... 
Pemberton was not on workingtime. Pemberton then began talking about Glenn
Thibodeaux receiving overtime pay and that Respond-
ent was trying to fire him (Pemberton). At about 7:20
p.m., Waszczak heard Pemberton make the following
statements ...: ‚‚[Respondent] is trying to fire me,

they have gotten a security guy, John Burton after me
because I was trying to right a wrong™™; ‚‚John Burton
will dig something up on me™™; ‚‚You know what I™ll
do, I™ll sue the shit out of them.™™ At this point,
Waszczak got up from her desk in the office and [had
a brief conversation with one of the employees in the
galley-break area] Pemberton was silent while
Waszczak was in the galley. When Waszczak got back
to her office, she heard Pemberton make the following
statements: ‚‚She™s the one who turned me in to John
Burton™™; ‚‚She knows about it™™; ‚‚I wouldn™t be sur-
prised if he had this phone [in the galley] tapped so he
can hear what I™m saying out here™™; ‚‚Do you know
where [Respondent] gets its investigators ... from the

military™™; ‚‚John Burton called me at my home on Fri-
day and Saturday night™™; ‚‚People say to me, ‚Bob,
you are just out to get Thibodeaux.™ I tell them they are
wrong, I™m not out to get him. He is wrong, he is giv-
ing things to [Respondent], we don™t have a Union, weneed to get in with the OCAW, we can™t do anything
because of the [Union]. He™s not going to be president
much longer.™™VII. DISCHARGEOFPEMBERTON
On July 19 Pemberton and a union representative, DavidBain, met with Burton who took a written statement. In the
statement Pemberton denies telling anyone, other than Bain,
that a security investigation was being conducted ‚‚about
Glenn Thibodeaux.™™ He did admit telling one fellow em-
ployee that an investigation was being conducted concerning
himself (Pemberton). He stated he told the employee he
could not say why he was being investigated.Between July 19 and July 29 Mosca made a recommenda-tion to Respondent™s labor relations advisor, Dan Whitfield,
that Pemberton be terminated: (1) Because he engaged in
misconduct by interfering with a security 9 investigation
when he went to the school, (2) Because he engaged in in-
subordination by failing to abide by the confidentiality in-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00183Fmt 0610Sfmt 0610D:\NLRB\325.017APPS10PsN: APPS10
 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
structions given by Burton, (3) Because of Pemberton™s priordiscipline, and (4) For Pemberton™s general course of con-
duct. Whitfield affirmed this recommendation.On July 29 Pemberton was terminated ‚‚for improper in-terference with a Mobil security investigation and insubor-
dination.™™ The Respondent relies on the ‚‚just cause™™ clause
in the collective-bargaining contract as the basis for the dis-
charge. Pemberton filed a grievance contesting his termi-
nation. The grievance was ultimately processed to an arbitra-
tion hearing under the contractual procedures.VIII. THEARBITRATOR
™SDECISION
The Union represented Pemberton in the arbitration. Atranscript of that proceeding is part of the record in this case.
At the time of the arbitration hearing the unfair labor practice
charge in the present case had only recently been filed and
was not fully investigated. The Union and the Respondent
told the arbitrator they were not placing the unfair labor
practice charge issue before him for decision.The arbitration record shows that the Respondent relied onPemberton™s comments to fellow employees on July 17, his
conduct in going to the school to independently investigate
Thibodeaux™s teaching, and his prior misconduct set forth
above to sustain his termination.On January 10, 1995, the arbitrator, Bill Detwiler, issuedhis written decision. After reviewing the facts, the arbitrator
concluded that the grievance was sustained in part and de-
nied in part resulting in the upholding of Pemberton™s dis-
charge:There is insufficient evidence to prove that grievantinterfered with the investigation. However, there is suf-
ficient proof to demonstrate that grievant was insubor-
dinate both to Waszczak and Burton. Moreover, griev-
ant™s past record is one of repeated misconduct. Griev-
ant™s temper, aggressive behavior, and poor judgment
and use of verbal indiscretions are clearly shown by the
evidence. Mosca stated that she took these parts in the
whole of her decision to terminate Pemberton. It is not
necessary for the Company to prove each and every
charge against the grievant. The arbitrator finds the cu-
mulative weight of the whole of Pemberton™s actions to
constitute just cause for termination.IX. ANALYSISThe Government alleges that Pemberton was engaged inprotected concerted activity both on June 23 when he went
to the school to investigate Thibodeaux™s teaching, and on
July 17 when he made his breakroom statements to fellow
employees. It is argued that because part of the decision to
fire Pemberton centered on these activities his discharge vio-
lates Section 8(a)(1) and (3) of the Act.The Respondent defends on the basis that the dischargewas not for protected activity but Pemberton™s breach of con-
fidentiality. In the alternative, the Respondent argues the
Board should defer to the arbitrator™s decision under the
standards set forth in Spielberg Mfg. Co., 112 NLRB 1080(1955).A. The Board™s Standards for DeferralThe threshold issue of whether deferral is appropriate mustbe decided in the negative before the merits of the unfair
labor practice allegations can be considered E. I. DuPont &Co., 293 NLRB 896 fn. 2 (1988).In Spielberg the Board stated its considerations in deter-mining whether to defer to an arbitrator™s award. The stand-
ards weighed are whether: (1) the proceeding was fair and
regular, (2) all parties agreed to be bound, and (3) the deci-
sion was not clearly repugnant to the purposes and policies
of the Act.An additional criterion has subsequently been incorporatedinto the Board™s considerationŠthat the issue involved in the
unfair labor practice case must have been presented to the ar-
bitrator and considered by him. Olin Corp., 268 NLRB 573(1984). In Olin the Board provided insight on the ‚‚clearlyrepugnant™™ standard. The Board noted that an arbitrator™s
award does not have to be totally consistent with Board
precedent: ‚‚Unless the award is ™palpably wrong,™ i.e., un-
less the arbitrator™s decision is not susceptible to an interpre-
tation consistent with the Act, we will defer.™™ Olin, at 574.Additionally, Olin makes clear that the party seeking to pre-vent deferral has the burden of establishing that the standards
for deferral have not been met.B. Analysis of Pemberton™s ArbitrationThere is no dispute that the parties to the arbitrationagreed to be bound by the arbitrator™s decision and that the
proceeding was fair and regular. It is also conceded that the
arbitrator was generally presented with the facts that are rel-
evant to resolving the unfair labor practice. The contractual
issue, i.e., the just cause of the discharge, is factually parallel
to the unfair labor practice charge wherein Pemberton alleges
his termination was not justified because of his protected ac-
tivity. However, the Government alleges the decision was de-
ficient because it is ‚‚clearly repugnant™™ to the purposes and
policies of the Act.The stipulated facts show that Pemberton agreed with in-vestigator Burton™s demand that the investigation be kept
confidential. The arbitrator found that by discussing the in-
vestigation with fellow employees on July 17, Pemberton
violated the confidentiality promise and was thus insubordi-
nate. Additionally, the arbitrator™s appraisal of Pemberton™s
prior misconduct was enough to convince him that there was
just cause for the discharge. The arbitrator rejected the Re-
spondent™s reasoning that by going to the school Pemberton
interfered with the investigation. Nonetheless he found the
discharge was justified regardless of that conduct.The Government argues that Pemberton was engaged inprotected concerted activity when he made his comments on
July 17. The Respondent contends to the contrary that Pem-
berton was making personal complaints about his situation
and disclosing to third parties that an investigation was ongo-
ing. Both arguments have some merit. Pemberton™s remarks
touched on the investigation, his personal concerns and the
need for new direction for the Union.The thrust of Pemberton™s remarks was a personal com-plaint about the investigation and how he was going to sue
the Respondent if it adversely effected himself. The other re-
marks were not even aimed at the Respondent but concerned
intraunion matters focusing on Pemberton™s personal disputeVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00184Fmt 0610Sfmt 0610D:\NLRB\325.017APPS10PsN: APPS10
 185MOBIL OIL EXPLORATION & PRODUCING, U.S.with Thibodeaux. Thus, the protected concerted nature of theremarks is not overwhelming and the arbitrator™s attention to
the breach of confidentiality issue as a valid motivation for
discharge is reasonable.The Board has been sensitive to honoring pledges of con-fidentiality made by employees in situations that also involve
their concerted rights. The Board has concluded that reason-
able requirements of confidentiality should be sustained.
Craig Hospital, 308 NLRB 158, 164Œ165 (1992) (employ-ee™s discharge affirmed when she breached her pledge to
keep company grievance panel™s discussions confidential);
Bell Federal Savings & Loan Assn., 214 NLRB 75, 77Œ78(1974) (receptionist™s suspension upheld because she violated
implied duty not to divulge telephone calls directed to her
employer from its labor attorney). Likewise the Board has
deferred to an arbitrator™s decision which weighed confiden-
tiality against the employee™s interests in disclosing the infor-
mation. Altoona Hospital, 270 NLRB 1179, 1180 (1984):An employee™s violation of an employer™s rule againstthe disclosure of confidential information may also be
the subject of lawful discipline even when the disclo-
sure is made for reasons arguably protected by the Act.
The test of such discipline is whether the employee™s
interests in disclosing the information outweighs the
employer™s legitimate interests in confidentiality. If they
do not, then discipline is lawful.....[T]he arbitrator here implicitly found that confidential-ity concerns outweighed grievance needs. We will not
decide whether we might strike a different balance. Thearbitrator™s award is susceptible to an interpretation
consistent with the Act and is, therefore, not clearly re-
pugnant.Pemberton had voluntarily promised Burton to keep the in-vestigation confidential. He clearly violated that agreement
when he openly discussed the investigation in front of others.
The Respondent had a reasonable expectation that the matterwould be kept confidential. Likewise the Respondent had asubstantial and legitimate business interest in keeping such
internal investigations confidential. The arbitrator™s finding
that Pemberton™s breach of his confidentiality promise was
part of the cause for his discharge is compatible with the
purposes of the Act. Craig Hospital, Altoona Hospital, andBell Federal Savings & Loan Assn., supra.Another factor in assessing if the arbitrator™s decision isreasonable is the lack of animus. This is a common element
in proving violations of Section 8(a)(3) of the Act. WrightLine, 251 NLRB 1083 (1980). A showing of animus is miss-ing in this case. There is no evidence demonstrating a pro-
clivity by the Respondent to oppose concerted or union ac-
tivity.In sum, Pemberton voluntarily agreed to keep the inves-tigation confidential. He pursued his own inquiry, but was
found not to have interfered with the investigation thereby.
The discharge was upheld because he breached his freely
given confidentiality promise and because of his poor prior
conduct. On balance the arbitrator considered all the facts
relevant to the unfair labor practice alleged. It is clear Pem-
berton had a full and fair hearing before the arbitrator. The
arbitration decision reached a conclusion that was not ‚‚pal-
pably wrong™™ in relation to the Act. I find that the Govern-
ment has failed to sustain its burden of showing the arbitra-
tor™s decision was clearly repugnant to the Act. Olin, supra.I conclude the complaint shall be dismissed.CONCLUSIONSOF
LAW1. Mobil Oil Exploration & Producing, U.S., Inc., NewOrleans, Louisiana, is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.2. The Associated Petroleum Employees Union is a labororganization within the meaning of Section 2(5) of the Act.3. Deferral to the arbitration award of arbitrator, BillDitwiler, dated January 10, 1995, is appropriate.[Recommended Order for dismissal omitted from publica-tion.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00185Fmt 0610Sfmt 0610D:\NLRB\325.017APPS10PsN: APPS10
